DETAILED ACTION
The Amendment filed on January 18th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Mark D. Alleman on February 24th, 2022. During the telephone conference, Mr. Alleman has agreed and authorized the Examiner to amend claims 1, 12 & 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 12 & 20 as following:
Claim 1: (Currently Amended) A method of controlling an edge computing device, the method comprising:
at the edge computing device:
identifying an authentication factor of a user or a system process at the edge computing device;

receiving an input from the user or the system process requesting access to or configuration of a resource of the edge computing device;
determining whether the user or the system process has privileges to access or configure the resource by:
formulating a claims request which requests claims based on the determined identity of the user or the system process, the claims request indicating one or more requested claims for the access to or configuration of the resource;
sending the claims request to a local claims provider agent executed by a processor of the edge computing device;
determining, based on one or more claim request handling factors, that the local claims provider agent can generate a token including the requested claims of the claims request[[,]];
in response to determining that the local claims provider agent can generate the token, generating the token with the requested claims via the local claims provider;
sending the token from the local claims provider to a separate application program executed by the processor of the edge computing device that is associated with the access to or configuration of the resource;

inspecting the requested claims of the token at the access control program to identify a predefined resource parameter; and
, at the access control program, the access to or configuration of the resource based on a predetermined policy that specifies the presence of the predefined resource parameter in the requested claims is sufficient to allow the access to or configuration of the resource via the application program.

Claim 12: (Currently Amended) An edge computing device, comprising:
a processor and memory, the processor configured to execute software instructions stored within the memory to:
identify an authentication factor of a user or a system process at the edge computing device;
determine an identity of the user or the system process based upon the authentication factor;
receive an input from the user or the system process requesting access to or configuration of a resource of the edge computing device;
determine whether the user or the system process has privileges to access or configure the resource by:

sending the claims request to a local claims provider agent executed by the processor of the edge computing device; and
determining, based on one or more claim request handling factors, that the local claims provider agent can generate a token including the requested claims of the claims request[[,]];
in response to determining that the local claims provider agent can generate the token, generating the token with the requested claims via the local claims provider;
send the token from the local claims provider to a separate application program executed by the processor of the edge computing device that is associated with the access to or configuration of the resource;
receive, from the application program at an access control program executed by the processor of the edge computing device, the token including the requested claims;
inspect the requested claims of the token at the access control program to identify a predefined resource parameter; and
, at the access control program, the access to or configuration of the resource based on a predetermined policy that specifies the presence of the predefined resource parameter in the 

Claim 20: (Currently Amended) An edge computing device, comprising:
a processor and memory, the processor configured to execute software instructions stored within the memory to:
identify a user authentication factor of a user at the edge computing device; 
determine an identity of the user based upon the user authentication factor;
receive a user input from the user requesting access to or configuration of a resource of the edge computing device;
determine whether the user has privileges to access or configure the resource by:
formulating a claims request which requests claims based on the determined identity of the user, the claims request indicating one or more requested claims for the access to or configuration of the resource;
sending the claims request to a local claims provider agent executed by the processor of the edge computing device; and
determining, based on one or more claim request handling factors, whether the local claims provider agent can generate a token including the requested claims of the claims request, and if so, 
send the token from the local claims provider to a separate application program executed by the processor of the edge computing device that is associated with the access to or configuration of the resource;
receive, from the application program at an access control program executed by the processor of the edge computing device, the token including the requested claims;
inspect the requested claims of the token at the access control program to identify a predefined resource parameter; and
, at the access control program, the access to or configuration of the resource based on a predetermined policy that specifies the presence of the predefined resource parameter in the requested claims is sufficient to allow the access to or configuration of the resource via the application program, wherein 
the edge computing device is installed on a vehicle; 
the request indicates users, resources, and/or operations pertaining to the vehicle; and 
the access is for an operation on the resource requested by the requesting user.

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a method and computing devices for controlling access to resources of edge devices. The closest prior arts, as previously recited, Rasmussen (U.S. Pub. Number 2018/0239349) and Bacco (U.S. Pub. Number 2015/0221151) are also generally direct to various aspects for shared control of vehicle functions and detect and guarantee identity for the purpose of data protection and access control. However, none of Rasmussen and Bacco teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 12 and 20. For example, none of the cited prior arts teaches or suggests the elements of “at the edge computing device: identifying an authentication factor of a user or a system process at the edge computing device; determining an identity of the user or the system process based upon the authentication factor; receiving an input from the user or the system process requesting access to or configuration of a resource of the edge computing device; determining whether the user or the system process has privileges to access or configure the resource by: formulating a claims request which requests claims based on the determined identity of the user or the system process, the claims request indicating one or more requested claims for the access to or configuration of the resource; sending the claims request to a local claims provider agent executed by a processor of the edge computing device; determining, based on one or more claim request handling factors, that the local claims provider agent can generate a token including the requested claims of the claims request; in response to determining that the local claims provider agent can generate the token, generating the token with the requested claims via the local claims provider; sending the token from the local claims provider to a separate application program executed by the processor of the edge computing device that is associated with the access to or configuration of the resource; receiving, from the application program at an access control program executed by the processor of the edge computing device, the token including the requested claims; inspecting the requested claims of the token at the access control program to identify a predefined resource parameter; and authorizing, at the access control program, the access to or configuration of the resource based on a predetermined policy that specifies the presence of the predefined resource parameter in the requested claims is sufficient to allow the access to or configuration of the resource via the application program.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-11 & 13-19 are allowed because of their dependence from independent claims 1 & 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436